*668MEMORANDUM **
William V. Sowell appeals pro se from the district court’s order affirming the magistrate judge’s order extending the deadline to file a first amended complaint. We dismiss the appeal for lack of jurisdiction because the district court’s November 26, 2007 order was not a final appealable order. See WMX Techs., Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir.1997) (en banc) (explaining that an order dismissing a complaint with leave to amend is not a final order).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.